Proceeding to review a determination of respondent suspending for 30 days the operator’s license of petitioner for violation of paragraph (e) of subdivision 3 of section 71 of the Vehicle and Traffic Law. The proceeding has been transferred to this court for determination (Civ. Prac. Act, § 1296). Determination annulled, without costs. In our opinion, there was no substantial evidence to support the finding that petitioner was guilty of gross negligence. (Cf. Matter of Harris v. Kelly, 9 A D 2d 785; Matter of Jenson v. Fletcher, 277 App. Div. 454, affd. 303 N. Y. 639.) Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.